Under the provisions of our Workmen's Compensation Act "personal injuries * * * arising out of and in the course of his [the workman's] employment" do not include "an injury caused by the act of a third person or fellow employe intended to injure the employe because of reasons personal to him, and not directed against him as an employe, or because of his employment." Gen. Acts 1919, p. 238, § 36 (2) (J).
The only controverted question in the instant case is whether the injuries suffered by the plaintiff — knife wounds inflicted upon him by Elbert Wallace in the course of a felonious assault made by Wallace on the plaintiff, as shown by the findings of the trial court — arose out of plaintiff's employment, within the restrictive definition of the act, as quoted above.
As is well understood, our act is in many important particulars a literal copy of the Workmen's Compensation Law of Minnesota. Gen. Stat. Minn. § 8230 (1). The provision above quoted is in the identical language of a provision of the Minnesota law, which had been extensively considered and construed by the Supreme Court of Minnesota before its incorporation in our law.
What was said by that court in State ex rel. Duluth Brewing M. Co. v. District Court, 129 Minn. 176, 151 N.W. 912, is of apt application here:
"We shall not attempt to formulate a definition of the phrase, accidental injury arising out of the employment, except to say that the accident causing the injury must arise out of work or business being done for the master either by direct or implied authority The trial court evidently took the view that De Cook in good faith believed he was furthering his master's business, and performing an act which he might reasonably be expected to do when he undertook to supply himself with a key. He had never been told that the light bulbs were to be under lock as to him who was charged with the duty of seeing that the broken and defective ones were replaced. He had a variety of matters to attend to in which he, like servants generally, had to rely on the promptings of his own judgment as to details. Undesirable, indifferent, and of little value indeed are the services of an employe who must be expressly directed as to the time, manner and extent of doing each particular task. Hence, when a servant undertakes in the course of his employment, during the proper hours therefor, and in the proper place to do something in furtherance of his master's business, and meets with accidental injury therein, the trial court's finding, that the accident arose out of and in the course of employment, should not be disturbed, unless it is clear to us that the ordinary servant, in the same situation, would have no reasonable justification for believing that what he undertook to do when injured was within the scope of his implied duties. If another servant duly engaged in the master's work had had his sight destroyed, instead of De Cook, in this accident the thought would have been almost irresistible that this law was meant to cover such injury. But, upon the facts in this case, we doubt whether De Cook should occupy a less favorable position. If the attempt to make a key was reasonably within the scope of his employment, the fact that, from ignorance or error of judgment, he made use of dangerous material, not provided by the master, should not necessarily exclude the conclusion that the injury arose out of the employment. The term cannot be restricted to injuries caused from anticipated risks of the service if the law is to be of the benefit intended."
That decision, with a number of others illustrating this subject, was reviewed by this court in Ex parte Majestic Coal Co. (Polo v. Majestic Coal Co.) 208 Ala. 86, 93 So. 728,731.
The effect of these and other well-considered cases is to firmly establish the principle, based of course upon the theory of a liberal rather than a strict or narrow construction, that an employé's injury may be properly held to have arisen out of his employment nothwithstanding that the act or conduct of the employé to which the injury is proximately referable was not within the scope of his authority nor strictly within the line of his duty, provided it was reasonably related to the service he was employed to render and was in good faith done or undertaken in furtherance of the employer's business; and notwithstanding, also, that the injury in question was not one of the anticipated risks of the service.
Counsel for appellant has presented a strong and earnest argument for the denial of liability in this case resting mainly on the theory of plaintiff's departure from the line of his duty and authority in accosting Wallace as he did about the secreted and supposedly stolen tools belonging to his employer, notwithstanding his conceded duty to care for and safeguard the tools and other equipment used in the business and to anticipate and prevent their theft or loss at any time.
But, upon a thorough consideration of the facts as found by the trial court we cannot deny the conclusion that the assault grew directly out of plaintiff's question to Wallace; that that inquiry was reasonably and logically related to the service being rendered by plaintiff; that the inquiry, though not an actual duty, was made for protective purposes, and to show to such wrongdoers that their trespasses would not go undetected or unrebuked.
In this view of plaintiff's conduct, we feel bound, under the rule of construction above stated, to affirm the findings and judgment *Page 420 
of the trial court, holding that plaintiff's injuries, under the circumstances shown, arose out of his employment, and are compensable under our Workmen's Compensation Act.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.